Exhibit 16.1 JSW JEWETT SCHWARTZ WOLFE & ASSOCIATES CERTIFIED PUBLIC ACCOUNTANTS May 6, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: Net Savings Link, Inc. File 000-53346 Dear Sir or Madam: We have read Item4.01 of Form 8-K of Net Savings Link, Inc., and agree with the statements concerning our Firm contained therein. Very truly yours, JEWETT, SCHWARTZ, WOLFE & ASSOCIATES /s/ Jewett, Schwartz, Wolfe & Associates Hollywood, Florida May 6, 2011 , SUITE 150 * HOLLYWOOD, FLORIDA 33021 * MAIN 954.922.5885 * FAX 954.922.5957 * WWW.JSW-CPA.COM Member – American Institute of Certified Public Accountants * Florida Institute of Certified Public Accountants Private Companies Practice Section of the AICPA * Registered with the Public Companies Accounting Oversight Board of the SEC
